pu ts ie ast os a department of the treasury internal_revenue_service mc dal commerce street dallas tx tax_exempt_and_government_entities_division february uil release number release date legend org organization name nx date adagress acaress employer identification a org address dear person to contact id contact telephone number taxpayer advocate’s office address and telephone number certified mail last date to file a petition in tax_court may 20xx this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 in addition you do not qualify as an organization described in sec_509 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective january 20xx our adverse determination is made for the following reason s you have not established you operated exclusively for exempt purposes within the meaning of sec_501 you failed to provide adequate documentation to confirm the organizations exempt_activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose your organization has not provided any evidence you engaged in any activities that furthers your exempt purposes contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between january 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 and form_1041 for all years beginning after january 20xx returns for the years ending december 20xx december 20xx and december 20xx must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the district_court of the united_states for the district of columbia the united_states court of federal claims or the united_states tax_court before the ' day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under r c sec_7428 if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by r c sec_6104 this is a final revocation letter sincerely marsha a ramirez director eo examinations form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org __ legend org organization name ar company co-2 pte on - fe f company bs tax identification_number _ year period ended -12 20xx xx date president issue is the org an organization exempt from tax under sec_501 of the internal_revenue_code facts internal_revenue_service records show that the org hereinafter the foundation was incorporated on january 20xx and received recognition as an organization exempt under internal_revenue_code sec_501 private_operating_foundation in january of 20xx with a deductibility year of 20xx the organization filed form_990-pf for the year ended january 20xx at the ogden service_center on november 20xx on november 20xx the internal_revenue_service sent letter and form_4564 to the organization along with publication your rights as a taxpaver the form asked the organization for information and documents about its activities the information was due on november 20xx the date of the examination the examination took place at the representative’s office president did not attend the representative had bank statements check stubs profit and loss statements balance_sheet all for the year ending december 20xx also form_1023 determination letters and printouts dated 20xx from the organization’s website were provided it should be noted that the website is currently inactive the foundation reported total revenue of dollar_figure schedule b of the form_990-pf and records submitted show the foundation’s sole source_of_income was from the founder and president the taxpayer was unable to provide the actual activities conducted by the foundation nor purpose of the expenditures made by the foundation during the initial examination at the representative’s office form_4564 information_document_request was mailed to the representative on december 20xx requesting additional information the material sent included a spreadsheet listing all of the payments made by the foundation asking for invoices purpose of the payments and descriptions on how these payments further the foundation’s exempt_purpose the foundation spent dollar_figure on legal fees dollar_figure was paid to individuals and an organization called co-1 for religious research from the dollar_figure spent on religious research dollar_figure was paid for rent for an individual named employee dollar_figure was given to various individuals the foundations spent dollar_figure on publicity dollar_figure on professional fees investigating dollar_figure on printing and dollar_figure on meetings and conferences the conference and meeting expense of dollar_figure was paid to conductor for conductor - co-2 in addition to other information requested the service asked the organization to explain how these payments furthered its exempt_purpose form 886-a rev date name of taxpayer _ org schedule number or exhibit explanations of items tax identification_number year period ended 20xx rganicaci ame ax date president presiqent kol company co-2 company no response was received from the organization's representative by the due_date of december 20xx an extension was granted to the representative on form_4524 on january 20xx to the fist week of february 20xx on february 20xx the internal_revenue_service sent a letter along with form_4564 idr that was mailed on 20xx to the organization asking for e e e e e e an explanation and supporting documentation for the payments to various individuals during the year under audit including invoices types of services provided for the religious research how do these payments further the foundation’s exempt_purpose where grants to individuals for travel study or similar purposes what were the purposes of the grants a list of ein and addresses for grants made to organizations how the payments to professional fees for investigation further the foundation’s exempt_purpose for cd’s totaling dollar_figure under publicity and the dollar_figure in the due_date for this information was february 20xx the representative informed the revenue_agent on february 20xx that she called president of the foundation to gather the requested information but he has not returned her call all the above items had previously been requested in the document request dated december 20xx no response was received to this letter law sec_501 of the internal_revenue_code provides for exemption from taxation for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur athletic competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii of the income_tax regulations states that an organization ts not organized or operated exclusively for one or more of the purposes specified unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org legend crg organization name company co-2 campany tax identification_number year period ended 20xx xx date président resident co establish that it individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is not organized or operated for the benefit of private interests such as designated sec_1_6033-2 of the income_tax regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose in inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code rev_rul an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status revrul_56_304 organizations privately established and funded as charitable foundations which are organized and actively operated to carry on one or more of the purposes specified in sec_501 of the internal_revenue_code of and which otherwise meet the requirements for exemption from federal_income_tax are not precluded from making distributions of their funds to individuals provided such distributions are made on a true charitable basis in furtherance of the purposes for which they are organized however organizations of this character which make such distributions should maintain adequate_records and case histories to show the name and address of cach recipient of aid the amount distributed to cach the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service government's position the internal_revenue_service asked the foundation to provide specific information about its actual activities during the year ending december 20xx other than printouts from the foundation’s website from 20xx the organization provided no information on how it conducts its charitable activity explanations of items schedule number or exhibit form 886-a rev date name of taxpayer - tax identification_number year period ended org ee _ a 20xx_ org company co-2 company crganization name xx date preslaent president i the internal_revenue_service asked the organization to describe the activities that produced the legal expenses in the amount of dollar_figure the foundation did not provide any invoices for the legal expenses the foundation did not explain how the legal fees help to accomplish its exempt_purpose - religious research the organization did not show the legal fees were for the benefit of the foundation the internal_revenue_service asked the organization to describe the activities that produced religious research expenses totaling dollar_figure the organization did not provide any information showing what activities were performed by the foundation what activities constitute religious research or how these payments benefited a charitable_class the internal_revenue_service asked the organization to show how it determined the payments made to individuals totaling dollar_figure or how these payments benefited a charitable_class as required by revrul_56_304 the foundation did not provide adequate_records to show the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service the internal_revenue_service asked the organization to describe its activities that produced expenses for cd’s totaling dollar_figure dollar_figure in professional fees for investigation dollar_figure was paid to conductor for conductor - co-2 and dollar_figure on printing further the foundation’s exempt_purpose an exempt_organization must respond to internal_revenue_service inquiries to establish that it is entitled to tax exempt status in this case the taxpayer had failed to establish that it was engaged in exempt_activities that its expenditures were for the purpose of exempt_activities or that its assets did not inure to private shareholders or individuals taxpayer's position the organization has not submitted its position conclusion exemption under code sec_501 for the org is revoked effective january 20xx the organization is required to file form_1120 for all taxable years beginning after december 20xx cte gen government entities oivision org address department of the treasury internal_revenue_service irs tege division golden gate avenue m sec_7401 san francisco ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f i lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
